Case 1:15-cv-05235-ARR-PK Document 295 Filed 07/23/19 Page 1 of 2 PageID #: 6617

                              SCHEYER & STERN, LLC
                                 Attorneys at Law
                                     110 Lake Avenue So., Suite 46
                                    Nesconset, New York 11767
                                   Telephone No. (631) 265-8500
                                      Fax No. (631) 265-8558
                                  Email: ScheyerStern@gmail.com

                                                 July 23, 2019
 VIA ECF
 The Honorable Cheryl L. Pollak
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

         Re: Toussie, et al., v. Allstate Insurance Co.
             Case No. 15-cv-5235 (ARR)(CLP)

 Dear Judge Pollak:

        On behalf of my client, plaintiff Robert Toussie, this is to confirm that, in accordance with
 your order of June 20, all 260 boxes have now been removed from CFASS.

          At the June 20 conference, you will recall that attorney Joseph Patella, Esq., appeared on
 behalf of CFASS to advise both the Court and the parties that due to planned renovations at the
 facility, it was essential that the boxes be removed by August 1, 2019. Your Honor’s order further
 directed that the parties meet and confer with regard to the evidentiary issues associated with the
 removal of the 58 boxes.

        During the conference the Court, recalling prior discussions with regard to this issue,
 reminded the parties that “the plaintiffs, if I recall correctly, were the ones who objected to my
 suggestion that we stipulate that there’d be no dispute if we relied solely on the photographs, but
 maybe I’m wrong. Maybe that was your problem (Conference transcript, at p. 43).

         Mr. Meyerhoff, confirmed the Court’s recollection, saying:

         “ No, that’s correct. We tried to enter into a stipulation. But they wouldn’t entertain it unless
 we agreed that anything they sold could not be the basis for spoliation and at that time you may
 recall they had these other claims they were trying to add to the case based on the preservation
 order.....So they were asking us to waive rights in return for the stipulation so that’s where it broke
 down.”

         Per the Court’s direction, Mr. Hamburger and myself spoke with Mssrs. Zahner and
 Meyerhoff in the courtroom immediately following the conference and advised them that our clients
 would waive our objections to the admissibility of the photos without condition. Per the colloquy
 at the conference this appeared to resolve the matter, and defense counsel represented that they
Case 1:15-cv-05235-ARR-PK Document 295 Filed 07/23/19 Page 2 of 2 PageID #: 6618
 would forward a stipulation to us. The stipulation, however, was not forthcoming. Mr. Hamburger,
 cognizant of the time constraints, followed up repeatedly with Allstate’s counsel by emails and by
 letter dated July 1. It was not until July 17 that Mr. Meyerhoff sent an email advising that the
 Defendant was no longer willing to enter into the stipulation discussed at the conference, and now
 demanded that the preservation order be continued until after the depositions of both Robert and
 Laura Toussie had been taken, and perhaps longer.

        We consider Allstate’s position and their conduct both unreasonable and inconsistent with
 both your Honor’s order and the parties’ understanding as it was described at the conference. After
 the Toussies’ promptly agreed to all of the Defendant’s terms, Allstate waited to withdraw its
 consent to the stipulation that Allstate itself had proposed until Wednesday, July 17. By that time,
 I am advised by Mr. Toussie, it was no longer physically or logistically practicable for him to wait
 any longer, and he was compelled to begin removing the boxes from CFASS to comply with the
 Order. The boxes have now been removed, and Mr. Toussie further advises that the seals that were
 placed on all 58 boxes following the Allstate inspection remain intact.

        Allstate demanded, and secured, the opportunity to photograph the contents of all 260 boxes
 for evidentiary purposes. Allstate relied upon that examination in drafting its 245 paragraph
 counterclaim. That counterclaim identified only two sets of two specific items matching the
 description of items included in the Toussies’ Fine Arts claim-two silver Tiffany baskets and two
 Tiffany cake stands. (See Counterclaim, Doc. no. 258, at pp 56-67)

        At paragraph 68, the Defendant continues:

        “In total, of the 52 specific pieces of property claimed as lost in the Toussies’
        SPP claim, Allstate found 45 items matching the descriptions of the lost SPP
        property in storage at CFASS”.

         Allstate has not yet identified the other 43 items found at CFASS that allegedly match the
 descriptions of items included in the claim. But Defendant presumably knows what they are
 referring to, and should already have the photographs to substantiate its claim. Nor is there any
 legitimate basis for their demand that the 58 boxes be retained until the plaintiffs are deposed.
 Allstate has photos of all of the items they have identified, and all other items as well. The contents
 of those photos are not altered by any characterization of the evidence contained in testimony of the
 Toussies.

        In sum, Mr. Toussie has done all that is reasonably possible to comply with both the letter
 and spirit of this Court’s orders to the fullest extent possible under the circumstances.

                                        Yours,
                                        SCHEYER & STERN, L.L.C.


                                        By: Fredrick P. Stern, Esq.
 cc: rhamberger@hmylaw.com
     dyaffe&hmylaw.com
     brendan.zahner@dentons.com
     gary.meyerhoff@dentons.com
